DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 06/07/2021.  Claims 1, 6, 9, 12, 16, and 18 have been amended. Therefore, Claims 1-22, are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
4.	Under Step 1 of the two-part analysis from Alice Corp, claims 1 and 18 are directed to a machine (a concrete thing, consisting of parts, or of certain devices and 
5.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
6.	Claim 1 recites:
“receive availability information for a plurality of service providers”, “generate a plurality of queues, wherein the number of queues created correlates to the plurality of services offered”, “receive at least one customer service request identifying the type of service requested”, “assign the customer service request to a queue position and a customer service provider located in the first or second service provider facility, based at least in part on the availability information associated with the plurality of service providers and the one or more services selected by the customer”, and “notify a customer associated with the customer service request of the assignment, wherein the customer is assigned located in the first service provider facility for service of the request by a customer service provider located in the second service provider facility.”
7.	Claim 18 recites:
“receive status information for a plurality of service providers”, “receive at least one customer service request identifying the type of service requested”, “generate a plurality of queues of customer service requests”, “assign the customer service request to a customer service provider located in the second service provider facility, based at least in part on the status information associated with the plurality of service providers”, “notify a customer associated with the customer service request of the assignment when the customer service request has advanced to the front of the queue”, “collect service provider historical data for the plurality of service providers, wherein the historical data comprises efficiency, upsell success, or customer service rating”, “analyze the historical data to determine which employees are more efficient with particular service requests, which employees are most profitable, which hours of the business are busiest or most productive, or the productivity of the business by office”, “generate an analytic report” and “transmit the analytic report to at least the first facility.”
The limitations as drafted under their broadest reasonable interpretation are directed toward the abstract idea of queue management practices pertaining to handling customer requests, customer notifications, utilizing service providers that are physically in remote locations, and generating/transmitting analytic reports for employees of a facility.
The Applicant’s Specification in ¶ [0003] emphasizes for walk-in businesses, customers often end up standing in long lines (or "queues") while waiting for their service provider, which can create a frustrating experience for the customer. In recent years, electronic queue management system ("QMS") have been developed to manage customer reception and flow management, converting physical lines of people into virtual queues. Customers can then relax in a comfortable lobby environment or leave the lobby to roam and are notified by various means when they have reached the front of the virtual queue and should advance to meet with a service provider in the location. Queue management systems, however, are functionally limited by the number of available service providers in the facility. Accordingly, customer wait times may be lengthy and frustrating even if the customers are not physically standing in lines. The present invention provides an improved queue management system which links with 
That is, other than reciting “a queue management system”, “a plurality of service provider computing devices”, “at least one customer input device”, “at least one customer communication device”, “a customer communication device”, “a queue management server comprising: a processor, and a memory including computer program code configured to, with the processor” nothing in the claim elements preclude the steps from falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
For example, but for the “a queue management system”, “a plurality of service provider computing devices”, “at least one customer input device”, “at least one customer communication device”, “a customer communication device”, “a queue management server comprising: a processor, and a memory including computer program code configured to, with the processor” language, 
the limitations recited in claim 1 including “receive availability information for a plurality of service providers”, “generate a plurality of queues”, “receive at least one customer service request”, “assign the customer service request to a queue position and a customer service provider located in the second service provider facility”, “notify a customer associated with the customer service request of the assignment” and 
similarly the limitations in claim 18 recite “receive status information for a plurality of service providers”, “receive at least one customer service request”, “generate a plurality of queues of customer service requests”, “assign the customer service request to a customer service provider”, “notify a customer associated with the customer service commercial or legal interactions (i.e., queue management practices). Next, the recited claim limitations encompass managing personal behavior or relationships or interactions between people (i.e., service providers indicating their availability, customer requests services, generating queues for services requested and customer notification of queue position assignment.)  As such the limitations as recited in claims 1 and 18 describe a series of interactions that take place when managing queues that are characterized as commercial interactions and fall into the “certain methods of organizing human activity” category of abstract ideas.
8.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this
judicial exception is not integrated into a practical application because the additional elements of: “a queue management system for service providers comprising: a plurality of service provider computing devices located in at least two different service provider facilities”, “at least one customer input device located in a first service provider facility, “at least one customer communication device located in the first service provider facility”, and “a queue management server comprising: a processor, and a memory including computer program code configured to, with the processor, cause the computing device to” – see claims 1 and 18 are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).  These are tools to implement the abstract idea and do not render the claims patent eligible because the claims require no more than 
The other additional elements of: “prompt a customer to select from a plurality of services offered” and “facilitate communication between a service provider located in a second service provider facility and the customer located in the first service provider facility” adds insignificant extra-solution activity to the judicial exception such as mere data gathering and/or transmitting, as discussed in MPEP 2106.05(g)
The other additional element of “virtual” generally links the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda
Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical 
9.	The claims do not include additional elements that, when analyzed individually and in combination, are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of: “a queue management system for service providers comprising: a plurality of service provider computing devices located in at least two different service provider facilities”, “at least one customer input device located in a first service provider facility, “at least one customer communication device located in the first service provider facility”, and “a queue management server comprising: a processor, and a memory including computer program code configured to, with the processor, cause the computing device to” amount to no more than mere instructions to implement an abstract idea and using computer components to implement the abstract idea. The use of generic computer components to implement the abstract idea does not provide an inventive concept.
The other additional elements of: “prompt a customer to select from a plurality of services offered” and “facilitate communication between a service provider located in a second service provider facility and the customer located in the first service provider facility” was considered to be extra solution activity in Step 2A – Prong Two.
	The Symantec, TLI Communications, OIP Techs court decisions cited in MPEP 2106.05 (d)(II) indicates “receiving or transmitting data over a network” and “sending messages” over a network”  and “presenting offers and gathering statistics include recognized computer functions that are well-understood, routine, and conventional 
10.	Claims 2-17 and 19-22 are dependent of claims 1 and 18.
For example, claim 2 recites “wherein the customer input device and the customer communication device comprise the same device”, claim 14 recites “wherein the notification of the assignment is communicated to the customer via the customer input device, the customer communication device or a separate customer display device”, claim 15 recites “wherein the customer communication device facilitates communication between the customer and the assigned service provider via at least one of video conferencing, teleconferencing, or information transfer between the customer communication device and the assigned service provider device”, claim 16 recites “wherein the plurality of service provider devices, the at least one customer input device, and the at least one customer communication device comprise a personal computer, a mobile device, a tablet, a phone, or a wearable device”, claim 17 recites “wherein the plurality of service provider devices comprises personal computers or tablets, the at least one customer input devices comprise a personal computer, a mobile device, a tablet, at phone, a wearable device or a kiosk, and the at least one customer communication device comprises a personal computer or a kiosk is/are simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more as discussed Claim 3 further recites “periodically notify the customer associated with the customer request of a current queue position”, claim 4 further recites “receive an indication of service completion from a service provider device and advance the virtual queue based on the indication of service completion”, claim 13 further recites “receive an indication of indication of a queue exit and cause the customer service request to be removed from the virtual queue”, claim 10 further recites “receive an indication of a hold request associated with the customer service request and cause other customer service requests in the virtual queue to advance around the customer service request associated with the hold request.”, claim 11 further recites “receive an indication of a hold end associated with the customer service request and cause the customer service request to advance within the virtual queue in response to the virtual queue hold end”, claim 20 further recites “collect service provider historical data for the plurality of service providers, wherein the historical data comprises the number of customers each service provider serves per time period, the number/value of sales made by each employee, total business idle time, idle time by office or business unit, or idle time by employee  adds insignificant extra solution activity to the judicial exception, as discussed in MPEP 2106.05 (g) claim 5 recites “wherein the availability information comprises whether the service provider is currently assisting a customer”, claim 6 recites “wherein the availability information additionally comprises a service provider facility location for each service provider”, claims 7 and 8 recite “wherein the availability information additionally comprises profile information for each service provider, wherein the profile information is selected from the group consisting of service provider skills, experience level, language proficiencies, and time in position, wherein the assigning claim 9 further recites “receive an indication of a priority customer, and assign a prioritized queue position in the virtual queue to the priority customer or  assign the priority customer a queue position in the virtual queue associated with an estimated wait time less than a predetermined timeframe”, claim 12 recites “wherein the indication of a hold request comprises an indication of the customer leaving a predetermined service provider facility radius”, claim 19 recites “wherein the status information for the plurality of service providers comprises an indication as to whether the service providers are each idle or busy”, claim 21 recites “wherein the historical data report indicates efficiency of each service provider with particular service requests, profitability of each service provider, timeframes which are the busiest or most productive, or productivity by facility”, claim 22 recites “wherein the historical data report provides recommendations as to the type of services to be provided by each service provider, reallocation of service providers among the facilities, or reallocation of service providers during certain hours which further narrows the abstract idea and specifies the data and/ information recited in the judicial exception.  As such, the dependent claims recite limitations that further describe judicial exception and computer components and the additional elements are no more than mere instructions to apply the exception using the generic computer components. Accordingly, the additional elements do not provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-3, 5-8, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block (9,355,530) in view of Ng (2017/0161670).

With respect to claim 1, Block discloses 
a queue management system for service providers (Fig. 1, col. 75: discloses a services cloud.) comprising: 
a plurality of service provider computing devices located in at least two different service provider facilities (Fig. 1, col. 62:27-52, col. 75: discloses the service provider and the customer may be located in different cities. The computers of the services cloud 
at least one customer input device (Fig. 1, col. 62:27-52: discloses the customer can use  i.e., customer terminal, customer station, automated banking machine, etc. inside of a bank.), wherein the customer input device is configured to prompt a customer to select from a of plurality of services offered (col. 7:12-17, col. 61: discloses prompting a banking customer through outputs at a welcome terminal located near the bank entrance to provide inputs to the terminal corresponding to the types of transactions the banking customer may want to perform.) and receive a customer service request from a customer (Fig. 3, col. 32: discloses an input is received from the banking customer about the types of transactions the banking customer wants to perform at the banking facility.); 
at least one customer communication device located in a first service provider facility (Fig. 1, col. 62:27-52: discloses the customer can use a customer terminal or customer station.), wherein the customer communication device is configured to facilitate communication between a service provider located in a second service provider facility and the customer located in the first service provider facility (Fig. 1, col. 62:27-52: discloses the service provider is remotely located from the customer. A communication network allows the customer using the customer terminal to place the machine in communication with the service provider’s station.); and
 a queue management server (col. 67: discloses a server) comprising: 
a processor (col. 67), and 

receive availability information for a plurality of service providers from the plurality of service provider computing devices (col. 75:5-67: discloses the services cloud may operate to check the status of different service provider workstations to determine which ones are currently available to receive a transaction and to route the necessary data to.); 
receive at least one customer service request from a customer input device identifying the type of service requested (col. 32:28-35: discloses an input may be received from a banking customer that has entered the bank. The input may include the types of transactions the banking customer wants to perform.); 
assign the customer service request to a queue position (col. 75:5-67: discloses computers of the services cloud may operate in accordance with their programming to place a consumer session in a queue for a next available service provider when all of service providers are busy.) and a customer service provider located in the second service provider facility, based at least in part on the availability information associated with the plurality of service providers and the one or more services selected by the customer (cols. 32:28-42, col. 75:5-67: discloses the input received from the banking customer is analyzed to determine which resources for the requested transaction and which of the needed resources are then currently available. Consumer messages are routed to teller terminals located at a facility in another location where remote tellers are currently working and available.); and 

Block discloses in at least col. 75:5-67 that the customer may be placed in a virtual queue for a teller station, however, Block does not explicitly disclose the following limitations.
However, Ng which is pertinent in art to Block is related to a system and method for managing a queue of one or more service requests. (abstract)
generate a plurality of virtual queues, wherein the number of queues created correlates to the plurality of services offered (¶ 0020: discloses a queue management server coupled with a kiosk device is provided.  The queue management server may maintain one or more queues of multiple service requests received from multiple user via the kiosk device. ¶ 0023: discloses based upon the service request with a particular queue the queue management server may create a position of the service request in 
Accordingly, the prior art references of Block and Ng teach all of the claimed elements. The combination of the known elements is achieved by a known method of receiving service requests and then generating a virtual queue corresponding to the service request.  Furthermore, all of the claimed elements would continue to operate in the same manner. Specifically, the ordering of steps would have led to the creation of one or more virtual queues according to the services provided. The results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for generating a virtual queue in Block the ability to generate a plurality of virtual queues, wherein the number of queues created correlates to the plurality of services offered as taught by Ng since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  As can be seen from the Ng reference, the motivation for the combination would have been for enabling a user to 
 
With respect to claim 2, the combination of Block and Ng discloses the queue management system of claim 1, 
wherein the customer input device and the customer communication device comprise the same device. (col. 62:27: Block discloses the customer can still use a self- service transaction machine when the service provider is remotely located from the customer.)

With respect to claim 3, the combination of Block and Ng discloses the queue management system of claim 1, 
wherein the processor and memory are further configured to: 
periodically notify the customer associated with the customer request of a current queue position. (col. 75:58-67: Block discloses the services cloud may operate to send appropriate messages to the customer at the automated bank machine to indicate to them there will be brief wait for a service provider and the expected wait time they will incur until they will be in contact with the service provider.)

With respect to claim 5, the combination of Block and Ng discloses the queue management system of claim 1, wherein the availability information comprises whether the service provider is currently assisting a customer. (col. 75:5-67: Block discloses the services cloud may operate to check the status of different service provider workstations 

With respect to claim 6, the combination of Block and Ng discloses the queue management system of claim 5, wherein the availability information additionally comprises a service provider facility location for each service provider. (col. 75:5-67: Block discloses the services cloud may provide for generation and sending of messages to remote teller workstations that may be located at dispersed locations…the services cloud may operate to check the status of different service provider workstations to determine which ones are currently available to receive a transaction and to route the necessary data to. The services cloud may operate to place a consumer session on hold in a queue for a next available service provider when all of the service providers are busy.)

With respect to claims 7 and 8, the combination of Block and Ng discloses the queue management system of claim 6, 
wherein the availability information additionally comprises profile information for each service provider, wherein the profile information is selected from the group consisting of service provider skills, experience level, language proficiencies, and time in position, wherein the assigning step is based at least in part on the profile information (cols. 74-75:45-4: Block discloses the services cloud may operate to route the 

With respect to claim 14, the combination of Block and Ng discloses the queue management system of claim 1, wherein the notification of the assignment is communicated to the customer via the customer input device, the customer communication device or a separate customer display device. (col. 24:14-64: Block discloses the directions may be presented to the banking customer through a banking terminal.)

With respect to claim 15, the combination of Block and Ng discloses the queue management system of claim 1, 
wherein the customer communication device facilitates communication between the customer and the assigned service provider via at least one of video conferencing, teleconferencing, or information transfer between the customer communication device and the assigned service provider device. (Fig. 1, col. 62:27-52: Block discloses a communication network allows the customer to place the machine in communication with the service provider’s station.)

With respect to claim 16, the combination of Block and Ng discloses the queue management system of claim 1, 


With respect to claim 17, the combination of Block and Ng discloses the queue management system of claim 16, 
wherein the plurality of service provider devices comprises personal computers or tablets (col. 75: discloses the remote teller workstations), the at least one customer input devices comprise a personal computer, a mobile device, a tablet, at phone, or a wearable device or a kisok (col. 62:27-52: discloses a customer terminal), and the at least one customer communication device comprises a personal computer or a kiosk. (col. 62:27-52: discloses a customer terminal)

13.	Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block (9,355,530) in view of Ng (2017/0161670) in further view of Sarris (2016/0132847).

With respect to claim 4, the combination of Block and Ng does not explicitly disclose the queue management system of claim 1, wherein the processor and memory are further configured to:
However, Sarris which is pertinent in art to the combination Block and Ng is related to an online banking system and method that places the online customer in an electronic virtual queue with other online banking customers to wait for an available representative to provide assistance. (¶ 0018)
receive an indication of service completion from a service provider device (¶ 0159: discloses the bank rep can electronically remove the customer and accept the next customer in line in the customer queue and the transaction process is repeated.); and 
advance the virtual queue based on the indication of service completion. (¶ 0173: discloses a change in status of either the customer queue or agent repository will trigger the customer queue positioning function which moves each customer forward in the virtual line in the queue.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include in the services cloud of Block and the queue management server of Ng, the ability to receive an indication of service completion from a service provider device and advance the virtual queue based on the indication of service completion, as taught by Sarris since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As such, the motivation for the combination would have been to provide an advantage for creating shorter wait times for customers in the virtual queue. (¶ 0027)

With respect to claim 13, the combination Block and Ng does not explicitly disclose the queue management system of claim 1, 
However, Sarris which is pertinent art to Block is related to an online banking system and method that places the online customer in an electronic virtual queue with other online banking customers to wait for an available representative to provide assistance. (¶ 0018)
wherein the processor and memory are further configured to: 
receive an indication of indication of a queue exit (¶ 0134: discloses if the customer does not want to wait in line, he can simply press or click the exit button); and 
cause the customer service request to be removed from the virtual queue. (¶ 0134, 0145-0146: discloses once the latest customer has exited the next customer in line is automatically and electronically moved.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include in the services cloud of Block and the queue management server of Ng, the ability to receive an indication of indication of a queue exit and cause the customer service request to be removed from the virtual queue, as taught by Sarris since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation for the combination would have been to reduce positions in the customer queue with respect to other online banking customers by allowing the customer to terminate their session. (¶ 0134)

15.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block (9,355,530) in view of Ng (2017/0161670) in further view of Zhang (2015/0088782).

With respect to claim 9, the combination of Block and Ng does not explicitly discloses the queue management system of claim 1,
 	However, Zhang which is pertinent in art to Block is related to notifying a customer of their queue status in a reception system. (¶ 0001)
wherein the processor and memory are further configured to: 
receive an indication of a priority customer (¶ 0022: disclosed depending upon the type of information a customer enters into the system, some or all of this customer information can be passed to the priority scheduling module.), and
 assign a prioritized queue position in the virtual queue to the priority customer (¶ 0024: discloses the scheduling algorithm can assign a customer to occupy any of the positions within a queue depending upon the urgency with which they are in need of a service associated with that queue.), or assign the priority customer a queue position in the virtual queue associated with an estimated wait time less than a predetermined timeframe.
As such, the Zhang reference evidences the use of a scheduling algorithm that can assign a customer to occupy any of the positions within a queue depending upon the urgency with which they are in need of a service associated with that queue was known in the prior art before the effective filing date of the claimed invention. Since each . 

16.	Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block (9,355,530) in view of Ng (2017/0161670) in further view of Backer (2011/0307547)

With respect to claim 10, the combination of Block and Ng does not explicitly disclose the queue management system of claim 1, wherein the processor and memory are further configured to: 
However, Backer which is pertinent art to the combination of Block and Ng is related to electronic queuing systems and methods. (¶ 0002)
receive an indication of a hold request associated with the customer service request (¶ 0045: discloses an individual who has obtained a position in a virtual queue can send a request to stay in the virtual queue for a prolonged time.); and cause other customer service requests in the virtual queue to advance around the customer service request associated with the hold request. (¶ 0066: discloses the queue managing system can automatically advance the virtual queue in response to an event such as a person pushing themselves back.)
each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for the combination would have been to reduce wait time for people waiting in line for an event or service. (¶ 0002)

With respect to claim 11, the combination of Block and Ng does not explicitly  disclose the queue management system of claim 10, 
However, Backer discloses:
wherein the processor and memory are further configured to: 
receive an indication of a hold end associated with the customer service request (¶ 0045: discloses an individual who has obtained a position in a virtual queue can send a request to abandon his position in the virtual queue.); and cause the customer service request to advance within the virtual queue in response to the virtual queue hold end. (¶ 0066: discloses the queue managing system can automatically advance the virtual queue in response to an event such as a person leaving the queue.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the services cloud of Block and each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for the combination would have been to reduce wait time for people waiting in line for an event or service. (¶ 0002)


With respect to claim 12, the combination of Block, Ng, and Backer discloses the queue management system of claim 10, 
wherein the indication of a hold request comprises an indication of the customer leaving a predetermined service provider facility radius.(¶ 0053: Backer discloses monitoring the status of the queue using a door sensor and when an individual passes through a door and is served the sensor sends notification back to the queue management system and the queue management system updates and processes the virtual queue accordingly.)

17.	Claims 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block (9,355,530) in view of Ng (2017/0161670) in further view of Petrovykh (2003/0037113)

With respect to claim 18, Block discloses 

a plurality of service provider computing devices located in at least two different service provider facilities (Fig. 1, col. 62:27-52, col. 75: discloses the service provider and the customer may be located in different cities. The computers of the services cloud may operate to have a plurality of remote tellers available on standby to which associated terminals messages and communications from automated banking machines can be routed.);
at least one customer input device located in a first service provider facility (Fig. 1, col. 62:27-52: discloses the customer can use a self-service transaction machine, i.e., customer terminal, customer station, automated banking machine, etc. inside of a bank.), wherein the customer input device is configured to receive a customer service request from a customer (Fig. 3, col. 32: discloses an input is received from the banking customer about the types of transactions the banking customer wants to perform at the banking facility.);
at least one customer communication device located in the first service provider facility (Fig. 1, col. 62:27-52: discloses a self-service transaction machine inside a bank.), 
wherein the customer communication device is configured to facilitate communication between a service provider located in a second service provider facility and the customer located in the first service provider facility (Fig. 1, col. 62:27-52: discloses a communication network allows the customer to place the machine in communication with the service provider’s station.); and 

a processor (col. 67), and 
a memory (col. 67) including computer program code configured to, with the processor, cause the computing device to:
receive status information for a plurality of service providers from the plurality of service provider computing devices (col. 75:5-67: discloses the services cloud may operate to check the status of different service provider workstations to determine which ones are currently available to receive a transaction and to route the necessary data to.); 
receive at least one customer service request from a customer input device identifying the type of service requested (col. 32:28-35: discloses an input may be received from a banking customer that has entered the bank. The input may include the types of transactions the banking customer wants to perform.); 
assign the customer service request to a queue position a customer service provider located in the second service provider facility, based at least in part on the status information associated with the plurality of service providers (cols. 32:28-42, col. 75:5-67: discloses the input received from the banking customer is analyzed to determine which resources for the requested transaction and which of the needed resources are then currently available.); 
Block discloses in at least col. 75:5-67 that the customer may be placed in a virtual queue for a teller station, however, Block does not explicitly disclose the following limitations.
However, Ng which is pertinent in art to Block is related to a system and method for managing a queue of one or more service requests. (abstract)
generate a plurality of virtual queues of customer service requests (¶ 0020: discloses a queue management server coupled with a kiosk device is provided.  The queue management server may maintain one or more queues of multiple service requests received from multiple user via the kiosk device. ¶ 0023: discloses based upon the service request with a particular queue the queue management server may create a position of the service request in the queue. ¶ 0036: discloses a user may register with two different queues of two different restaurants and/or four different queues and accordingly four different services at the same instance.  ¶ 0046: discloses creating and initializing Queue A to Queue E, it must be understood the number of queues created is dependent upon the actual number of service requests received by the service location.  ¶ 0052: discloses the queue management server may create five virtual queues corresponding to different table sizes.);
notify a customer associated with the customer service request of the assignment when the customer service request has advanced to the front of the queue (Fig. 3, ¶ 0035, 0037: discloses the system may provide instant notifications on the user device of the user.  The instant notifications may indicate change in position of the service request of the user based upon completion/serving of services of the other users ahead in the respective queues.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the services cloud of Block the ability to generate a plurality of virtual queues of customer service requests and notify a 
The combination of Block and Ng does not explicitly disclose the following limitations. However, Petrovykh which is pertinent art is related to a software application for recommending workforce resources in a communication environment. (abstract)
collect service provider historical data for the plurality of service providers, wherein the historical data comprises efficiency (¶ 0216-0218, 0224: discloses statistical information resulting from actual tracking of queue and routing interactions over a particular period of time may be used to fine tune recommendations.), upsell success, or customer service rating; 
analyze the historical data to determine which employees are more efficient with particular service requests (¶ 0218, 0228: discloses the WFMP accesses data of groups 1 and 2 and a comparative process begins within the server wherein near term needs are compared against resource availability and allocation parameters.  WFMP determines that more resources need to be diverted from group 2 in this case to group 1 
generate an analytic report (¶ 0218, 0228: discloses a message is formulated within the server containing resource re-allocation recommendations.); and 
transmit the analytic report to at least the first facility (¶ 0218, 0229: discloses the resource recommendation is sent to a responsible target entity like a supervising agent or an automated system responsible for configuring center resources to respond to the queued events.  The recommendation may be received as an alert wherein the resources recommended are identified and known to be available according to the recommendation.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the services cloud of Block and the queue management server of Ng, the ability to collect service provider historical data for the plurality of service providers, wherein the historical data comprises efficiency, upsell success, or customer service rating, analyze the historical data to determine which employees are more efficient with particular service requests, generate an analytic report, and transmit the analytic report to at least the first facility as taught by Petrovykh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  As can be seen from the Petrovykh reference, the motivation for the combination would have been for alert a supervisor of a proposed 

With respect to claim 19, the combination of Block, Ng, and Peterovykh discloses the queue management system of claim 18, wherein the status information for the plurality of service providers comprises an indication as to whether the service providers are each idle or busy. (col. 75:5-67: Block discloses the services cloud may operate to place a consumer on “hold” in a queue for a next available service provider when all of the service providers are busy.)

With respect to claim 20, the combination of Block, Ng, and Petrovykh discloses the queue management system of claim 18, 
wherein the processor and memory are further configured to: 
collect service provider historical data for the plurality of service providers (¶ 0224: Petrovykh discloses statistical information resulting from actual tracking of queue and routing interactions over a particular period of time may be used.), 
wherein the historical data comprises the number of customers each service provider serves per time period, the number/value of sales made by each employee, total business idle time, idle time by office or business unit (¶ 0217: Petrovykh discloses queue activity shows that events A-K are waiting for account services while events L, M, and N are waiting for technical service provided by group 2.), or idle time by employee 

With respect to claim 21, the combination of Block, Ng, and Petrovykh discloses the queue management system of claim 18, 
wherein the historical data report indicates efficiency of each service provider with particular service requests (¶ 0218, 0223: Petrovykh discloses the message informs the supervisor of a proposed action of diverting resources temporarily to help with the events in queue that require account management services.  Once a time threshold is reported to be breached a recommendation to re-allocate resources is issued to add resources for those particular events.), profitability of each service provider, timeframes which are the busiest or most productive, or productivity by facility.

With respect to claim 22, the combination of Block, Ng, and Petrovykh discloses the queue management system of claim 18,
wherein the historical data report provides recommendations as to the type of services to be provided by each service provider, reallocation of service providers among the facilities, or reallocation of service providers during certain hours (¶ 0218-0220: Petrovykh discloses the message informs the supervisor of a proposed action of diverting resources temporarily to help with the events in queue that require account management services…individual agents of group 2 to break off and join within group 1)

Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive. 
With Respect to Rejections Under 35 USC 101
Applicant argues “While Applicant respects the USPTO's guidance for assessing patent eligibility, the Federal Circuit has repeatedly, and as recently as February 2021, reiterated that "this guidance 'is not, itself, the law of patent eligibility, does not carry the force of law, and is not binding on our patent eligibility analysis."' cxLoyalty, Inc. v. Maritz Holdings Inc., 2021 U.S. App. LEXIS 3403, at 17 (Fed. Cir. Feb. 8, 2021) (citing In re Rudy, 959 F.3d 1379, 1382-83 (Fed. Cir. 2020)); see also Cleveland Clinic Found. v. True Health Diagnostics LLC, 760 Fed. Appx. 1013 (Fed. Cir. 2019) ("While we greatly respect the PTO's expertise on all matters relating to patentability, including patent eligibility, we are not bound by its guidance" and "the district court did not err in its [lack of deference to] the PTO's subject matter eligibility guidance"). The relevant case law must control the analysis. Applicant's Claims are Specific, Technical, and Novel In a recent nonprecedential opinion, the Federal Circuit summarized patent eligibility case law, indicating that claims that are patent eligible if they are (1) specific; (2) technical in nature; and (3) novel. See e.g., Dropbox Inc. v. Sychronoss Techs, Inc. 815 Fed. Appx. 529, 533 (Fed. Cir. 2020) ("Our cases have consistently held that an 'inventive concept' exists when a claim 'recite[s] a specific, discrete implementation of the abstract idea' where the 'particular arrangement of elements is a technical improvement over [the] prior art."') (citing BASCOM Glob. Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016)). The Dropbox Court continued, "This focus on specificity dovetails with concerns about preemption." Id. at 534 (citing Amdocs (Isr.) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288 (Fed. Cir. 2016) (finding claims eligible because "they describe a specific, unconventional technological solution, narrowly drawn to withstand preemption concerns, to a technological problem."). A claim is not directed to an abstract idea if it includes at least one element that is a specific, technical improvement that is not found in the prior art. See id. Applicant's claims in this case are specific, technical, and novel. Applicant is not using "outcome-based claiming" or "black box claiming."  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains the rejection properly analyzes the claims with respect to prong one of the two-part analysis by identifying the limitations that fall within the certain methods of human activity grouping of abstract ideas.  At best, the remarks here do not challenge the analysis under prong one and Applicant is merely relying on previous court decisions to overcome the rejections of record which does not change the analysis. Similarly the Applicant’s remarks discuss novelty, however, MPEP 2106.05 indicates as made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry 

Applicant further argues “Applicant's amended claims recite, in part, "at least one customer communication device located in a first service provider facility," "assign[ing] the customer service request to a queue position and a customer service provider located in the second service provider facility," and "wherein the customer is assigned to a customer communication device located in the first service provider facility for service of the request by a customer service provider located in the second service provider facility." While not limiting the specific, technical feature of other claim elements, these are each specific, technical limitations that are not found in the prior art. The Examiner has not yet considered this argument, as noted in the Advisory Action: "it is noted that the features upon which applicant relies (i.e. local and remote service providers) are not recited in the rejected claim(s)."  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts Applicant is reciting limitations that were identified in the abstract idea.  It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention significantly more than that ineligible concept. None of these limitations provide an inventive concept in the non-abstract idea realm. Here, the customer communication device recited in the limitations is an additional element.  The presence of the customer communication device (See Applicant’s Spec. ¶ 0019) does not necessarily indicate a technical solution. At best claim 1 recites a high-level usage of generic computing equipment and the claimed additional element merely use a computer to perform an abstract idea as discussed in MPEP 2106.05 (f).  For these reasons, the rejections under 101 are being maintained.

Applicant further argues “The specific problem identified by Applicant is providing an improved pairing of customers and service providers, while simultaneously reducing wait times in various facilities, such as a department of motor vehicles. Applicant developed a system and method to solve this specific problem by providing a customer device in a first facility, a customer service provider in a second facility, and a queueing system that, in part, receives availability information for service provides, generates a plurality of queues correlated to the number of services offered, assigns requests to a queue position and service provider in the second facility, and facilitates communication there between. Further, the assignment isn't random - it is specific. The assignment is based upon availability information for the service providers and the services selected by the customer. The assignment occurs in a technological manner, in real-time, in a manner that could not be accomplished by a human. One would need to collect availability information from service providers across multiple locations, create a plurality of queues based at least on a plurality of services offered, determine the type of service being requested from a customer, determine which service providers would be available to assist with the requested service, assign the customer to a queue based upon the availability information (which is constantly changing) and the services selected by the customer, and provide a means for the customer to contact the respective customer service representative. The system and method improve the analysis of and the manner in which customers and customer service representatives are paired. For example, the system may analyze the inputs and pair a customer with a service representative that speaks the same first language as the customer, has expertise in the type of request the customer has, or has worked with this particular customer in the past, improving outcomes for all parties. Thus, the system and method provide a specific system and a specific way in which the specific results (i.e. reduced wait time, improved customer service quality) are achieved. Each of these specific functions, results, and solved problems are technical in nature.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts these limitations are insufficient to integrate the recited queue management process into a practical application. As discussed in MPEP 2106.05 (a), the type of improvement identified by the guidance is an improvement to the functioning of a computer or to any other 

Applicant further argues “Still further, certain claims (i.e. Claim 18) require "collect[ing] service provider historical data for the plurality of service providers, wherein the historical data comprises efficiency, upsell success, or customer service rating; analyze the historical data to determine which employees are more efficient with particular service requests, which employees are most profitable, which hours of the business are busiest or most productive, or the productivity of the business by office; generate an analytic report for a service provider of the plurality of service providers; and transmit the analytic report to at least the first facility." This is not merely "data gathering, storing, and transmitting." The system may make recommendations as to the most efficient use of particular employees, during particular business hours, in particular offices, in order to reduce overall idle time. Businesses may be able to reduce the number of employees working during off-peak hours, reallocate their existing employee resources in a more effective manner, and/or may be able to better utilize employees that are particularly efficient and profitable. These are meaningful limitations which provide a practical application of the invention.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains these limitations are insufficient to integrate the recited queue management process into a practical 

Applicant further argues “The Supreme Court's ruling in Alice v. CLS Bank emphasized preemption as the primary policy driving the eligibility doctrine. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014). This was confirmed in McRO, which explicitly and substantively analyzed the role of preemption in patent eligibility determinations under § 101. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299 (Fed. Cir. 2016) (the "concern underlying the exceptions to § 101 is not tangibility, but preemption."). Patent eligibility can be shown with evidence demonstrating the possibility for others to achieve the goal of the patent using alternative means. McRO confirms that preemption can be used to uphold "broad" patent claims, so long as those claims do not preempt all technological means for accomplishing a particular goal. This is the case with Applicant's claims. Applicant's invention is novel - it does not use the same approach that has been used for decades, thereby preempting the use of conventional methods. Applicant's claims recite limitations defining a specific way of arriving at an end result, but still leave room for future inventors to develop new paths to the same end without infringing the patent. Preemption is the primary concern in the § 101 Alice analysis and should be. Therefore, independent claims 1 and 18 and the dependent claims therefrom, are directed to patentable subject matter and Applicant respectfully requests that the rejections based on 35 U.S.C. § 101 be withdrawn.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) “Where a patent’s claims are deemed only to disclose patent ineligible subject matter” under the Alice framework, “preemption concerns
are fully addressed and made moot.”.  For these reasons, the rejections under 101 are being maintained.

With Respect to Rejections Under 35 USC 103

Applicant argues “With regard to claim 1 and its related dependent claims, Block fails to disclose or suggest at least "generate a plurality of virtual queues, wherein the number of queues created correlates to the plurality of services offered" and "assign the customer service request to a queue position and a customer service provider located in the second service provider facility, based at least in part on the availability information associated with the plurality of service providers and the one or more services selected by the customer," and "notify a customer associated with the customer service request of the assignment." Emphasis added.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts the remarks do not indicate why the Block reference does not teach the recited limitations. As such, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the Block reference.

 Applicant further argues “Further, a person of ordinary skill in the art would not modify a combination of Block and Ng to develop the invention as claimed. In attempt to show the requisite motivation to combine, the Office Action states that "the motivation for the combination would have been for enabling a user to subscribe with multiple queues belonging to multiple service locations simultaneously." The Office Action cites to paragraphs 55 through 58 of Ng in its attempt to support this. However, paragraph 57 of Ng reveals that Ng operates differently than the invention specified in the claims here. That paragraph states that "[s]ome embodiments of the present disclosure enable system and method for enabling the user to subscribe with multiple queues belonging to multiple service locations simultaneously such that a service location's queue calling the user's service request earlier may be selected by the user for availing the service instantaneously." This passage shows that the system of Ng sends out service requests for the same service to various locations, and the user may select a service location calling the service request at an earliest time. However, claim 1 in the present application does not require sending out a request for the same service to different locations. Thus, the recited benefits in Ng are tied to features that are unrelated to the invention set forth in claim 1 of the application. Because of this, a person of ordinary skill in the art would not have any motivation to combine or modify the relied upon references to create the invention of claim 1. The other language in the Office Action fails to articulate a proper motivation to combine with respect to claim 1.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts MPEP 2144 IV indicates rationale different from applicant’s is permissible.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). 
For example, the previous rejection of claim 1 relied upon the combination of Block and Ng references. In the Block reference, the cited passages in col. 75:5-67 teach that the customer may be placed in a virtual queue for a teller station, however, the Block reference does not explicitly disclose the limitation of generate a plurality of virtual queues, wherein the number of queues created correlates to the plurality of services offered. The previous rejections explains that Ng in at least ¶ 0020, 0023, 0036, 0046, 0052 teaches a queue management server for creating and initializing queues which is dependent upon the actual number of service requests received by the service location.  As such, the Ng reference suggests to one of ordinary skill in the art that creating virtual queues based on the services offered was known in the prior art. 

Applicant further argues “Additionally, independent claim 18 has been amended. Amended claim 18 requires analyzing historical data comprising upsell success or customer service rating. The Office Action previously relied on   0224 of Petrovykh in attempt to show that a similar limitation was disclosed. However, that discussion within Petrovykh only discusses the use of "statistical information resulting from actual tracking of queue and routing interaction over a particular time period. . . ." That discussion does not disclose the analysis of historical data comprising upsell success or customer service rating.”  The Examiner finds the response unpersuasive.
	The Examiner finds the response unpersuasive and asserts claim 18 recites wherein the historical data comprises efficiency, upsell success, or customer service rating.  Since the claim recites the conditional limitation of “or”, this requires only one of the claim elements to be found to meet the limitations of the claim.  As discussed above, the Petrovykh reference ¶ 0216-0218, 0224 teaches using statistical information resulting from actual tracking of queue and routing interactions over a particular period of time to fine tune recommendations. The WFMP accesses data of groups 1 and 2 and a comparative process begins within the server wherein near term needs are compared 

Applicant further argues “The Office Action relies upon   0228 of Petrovykh in attempt to show that the limitation "generate a historical data report for at least one service provider of the plurality of service providers" is disclosed by the proposed combination. However, Petroykh does not disclose this feature.”  The Examiner respectfully disagrees. 
	The Examiner finds the response unpersuasive and contends the Petrovykh reference teaches ¶ 0218, 0228, a message is formulated within the server containing resource re-allocation recommendations WFMP determines that more resources need to be diverted from group 2 in this case to group 1 to best handle the queue. As best understood from the prior art, the formulated message represents the generated analytic report as amended because the message encompasses the resources from group 2, i.e., more efficient, to best handle the queue.  Therefore, the rejections under 103 in view of the Petrovykh are maintained.

Applicant further argues “The Office Action also relies upon   0229 of Petrovykh in an attempt to show that the limitation "transmit the historical data report to at least the first facility" is disclosed. However, that paragraph within Petrovykh only discusses sending the resource recommendation, not analyzing the underlying historical data. Thus, this limitation is not disclosed within Petrovykh.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and contends ¶ 0218, 0229: discloses the resource recommendation is sent to a responsible target entity like a supervising agent or an automated system responsible for configuring center resources to respond to the queued events.  The recommendation may be received as an alert wherein the resources recommended are identified and known to be available according to the recommendation. As can be seen from the Petrovykh reference, a resource recommendation is sent which represents the transmitted analytic report for the first facility.  The resource recommendation indicates resources that are to be diverted from group 2 to group 1 which represents efficient employees with particular service requests. Therefore, the rejections under 103 in view of the Petrovykh are maintained.

Applicant further argues “Claim 14 is patentable over Block because the cited portion of Block (col. 24:14- 64) does not provide a notification of an assignment. Instead, the cited portion merely provides directions, and nothing is stated in the cited portion about assigning the customer to a position in a queue.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and contends the Block reference teaches in at least col. 24:14-64, directions are presented to the banking customer on resources which include devices connected in the banking network. The directions may be output to allow a banking customer to find the way to the next destination which has a resource to complete the next in a series of banking 

Applicant further argues “Further, claim 16 has been amended, and the cited portion of Block (col. 62:27- 52) does not disclose a customer communication device as required by the claim. Claim 16 states that the customer communication device is a personal computer, a mobile device, a tablet, a phone, or a wearable device. No such customer communication device is disclosed in Block meeting each of the requirements set forth in claim 16.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains the Block reference teaches in col. 62:27-52 a customer terminal that allows the customer to be in communication with the service provider’s station. As best understood by the claim language, the customer communication device is claimed broadly and may be any type of computer or phone capable of communicating with a service provider workstation. As a result it can be seen from the Block reference that the customer terminal can be reasonably characterized as the at least one customer communication device as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624